 1   SUSAN HEANEY HILDEN, ESQ.
     Nevada Bar No. 5358
 2   shilden@meruelogroup.com
 3   2500 East Second Street
     Reno, Nevada 89595
 4   Telephone: (775) 789-5362

 5   Attorney for Defendants
     MEI-GSR HOLDINGS LLC dba GRAND SIERRA
 6   RESORT AND CASINO and MOHAMMAD
     RAFAQAT
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10   OUMAR SIDIBE,
                                                  Case No.: 3:19-cv-00681-MMD-WGC
11                      Plaintiff,
                                                  STIPULATION AND ORDER EXTENDING
12   v.                                           TIME FOR DEFENDANTS TO FILE REPLY
                                                  TO PLAINTIFF’S OPPOSITION TO
13                                                DEFENDANTS’ MOTION TO DISMISS
     MEI-GSR HOLDINGS LLC dba GRAND               PLAINTIFF’S COMPLAINT
14   SIERRA RESORT AND CASINO and                 (FIRST REQUEST]
15   MOHAMMAD RAFAQAT,

16
                       Defendants.
17

18          Defendants MEI-GSR HOLDINGS LLC dba GRAND SIERRA RESORT AND CASINO

19   and MOHAMMAD RAFAQAT, by and through their counsel Susan Hilden of Meruelo Group, LLC
20   and Plaintiff OUMAR SIDIBE, by and through his counsel Terri Keyser-Cooper of the Law Office
21
     of Terri Keyser-Cooper, hereby stipulate and agree to extend the time period for Defendants to file
22
     their Reply to Plaintiff’s Opposition to Defendants’ Motion, up to and including January 24, 2020.
23
     ///
24

25   ///

26   ///

27   ///
28
 1   This stipulation is entered into in good faith.
 2

 3
     Dated this 21st day of January 2020
 4
                                            MERUELO GROUP, LLC
 5
                                            By:        /s/ Susan Hilden
 6                                                     SUSAN HILDEN
 7                                                     Attorney for Defendants

 8   Dated this 21st day of January 2020
                                            LAW OFFICE OF TERRI KEYSER-COOPER
 9
                                            By:        /s/ Terri Keyser-Cooper
10                                                     TERRI KEYSER-COOPER
                                                       Attorney for Plaintiff Oumar Sidibe
11

12   IT IS SO ORDERED.

13   Dated this 21st
                ____ day of January 2020

14

15
                                                       _________________________________
16                                                     U.S. DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1.
